COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


NOE RODRIGUEZ-AVILA,                             §
                                                                   No. 08-14-00267-CV
                              Appellant,         §
                                                                         Appeal from the
v.                                               §
                                                                County Court at Law No. 3
                                                 §
PATRICIA SILIS,                                                  of El Paso County, Texas
                                                 §
                               Appellee.                           (TC# 2013-DCV4560)
                                                 §

                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to

TEX.R.APP.P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal. We grant

the motion and dismiss the appeal. Costs of the appeal are taxed against Appellant. See

TEX.R.APP.P. 42.1(d).



October 29, 2014
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge, sitting by assignment)(Not Participating)